Title: From George Washington to Joseph Thompson, 2 July 1766
From: Washington, George
To: Thompson, Joseph



Sir,
Mount Vernon July 2d 1766.

With this Letter comes a Negro (Tom) which I beg the favour of you to sell, in any of the Islands you may go to, for whatever he will fetch, & bring me in return for him

One Hhd of best Molasses
One Ditto of best Rum
One Barrl of Lymes—if good & Cheap
One Pot of Tamarinds—contg about 10 lbs.
Two small Do of mixed Sweetmeats—abt 5 lb. each
And the residue, much or little, in good old Spirits

That this Fellow is both a Rogue & Runaway (tho. he was by no means remarkable for the former, and never practised the latter till of late) I shall not pretend to deny—But that he is exceeding healthy, strong, and good at the Hoe, the whole neighbourhood can testifie & particularly Mr Johnson and his Son, who have both had him under them as foreman of the gang; which gives me reason to hope he may, with your good management,

sell well, if kept clean & trim’d up a little when offerd to Sale.
I shall very chearfully allow you the customary Commissions on this affair, and must beg the favour of you (least he shoud attempt his escape) to keep him handcuffd till you get to Sea—or in the Bay—after which I doubt not but you may make him very useful to you.
I wish you a pleasant and prosperous Passage, and a safe & speedy return, being Sir, Yr Very Hble Servt

Go: Washington

